Citation Nr: 0017361	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-00 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for emphysema, 
secondary to nicotine dependence or tobacco use in service.


REPRESENTATION

Appellant represented by:	B. S., Agent


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision from the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).  



FINDINGS OF FACT

1.  Competent medical evidence has been submitted that, when 
presumed credible, suggests that the veteran developed 
nicotine dependence as a result of in-service tobacco use.

2.  Competent medical evidence has been submitted that, when 
presumed credible, suggests that the veteran's emphysema was 
caused by nicotine dependence which began in service.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
nicotine dependence and for emphysema, secondary to nicotine 
dependence or tobacco use in service are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the course of this appeal, legislation was enacted 
which effectively prohibits service connection of death or 
disability on the basis that such resulted from disease or 
injury attributable to the use of tobacco products during a 
veteran's period of active service.  See 38 U.S.C.A. § 1103 
(West Supp. 1999).  However, this law is effective only as to 
claims filed after June 9, 1998.  The appellant's claim of 
entitlement to service connection was filed in August 1997.  
Accordingly, the Board will evaluate the appellant's 
contentions under the more lenient standard articulated 
below.  

The veteran's service discharge examination in December 1945 
noted that he was hospitalized for pneumonia from October to 
November 1944.  Examination noted that the veteran's lungs 
were normal and a chest x-ray was reported to have had no 
significant abnormality.  

A May 1946 rating decision denied service connection for 
pneumonia and a lung condition on the basis that such 
conditions were not found on the latest examination.  

Private medical records were received, including a copy of an 
examination performed in February 1954, at which time the 
veteran's lungs were normal and it was noted that he smoked 1 
pack of cigarettes daily.  In October 1975, a routine chest 
x-ray noted that both of the veteran's lungs were mildly 
hyperinflated with calcification typical of old healed 
inflammatory disease.  It was noted that the veteran smoked 
two packs of cigarettes per day.  

The veteran was institutionalized due to severe emphysema, 
secondary to heavy smoking, in December 1995.  

The veteran asserts that he smoked prior to service but that 
he was not addicted to cigarettes until he began to smoke 
more heavily in service.  

In a letter dated in January 1998, the veteran's private 
physician, Philip J. Dean, M.D., stated that, while the exact 
time of the veteran's nicotine addiction could not be 
definitely determined, it was probable that it occurred in 
service subsequent to his hospitalization for pneumonia.  Dr. 
Dean added that the veteran did not smoke during that 
hospitalization and that the cessation of smoking would have 
terminated any addiction had one existed.  Thereafter he 
smoked heavily.  Dr. Dean concluded that the veteran's 
inservice nicotine addiction led to his continued heavy 
smoking to 1985 and caused his current emphysema.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may be granted for disease which is diagnosed 
after discharge from military service, when all of the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999); See Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection may also be granted on a secondary basis 
if a claimed disability is found to be proximately due to or 
is the result of a service-connected disability.  38 C.F.R. § 
3.310(a) (1999).

Applicable law generally recognizes two means by which 
service connection may be established for claimed nicotine-
related diseases and disorders.  First, if a claimant can 
establish that a disease or injury resulting in disability or 
death was a direct result of tobacco use during service, 
e.g., damage done to a veteran's lungs by in-service smoking 
gave rise to lung cancer, service connection may be 
established without reference to section 38 C.F.R. § 3.310(a) 
which provides for "secondary service connection."  However, 
where the evidence indicates a likelihood that a veteran's 
disabling illness had its origin in tobacco use subsequent to 
service, and the veteran developed a nicotine dependence 
during service which led to continued tobacco use after 
service, the issue then became whether the illness may be 
considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  See VA General 
Counsel Precedential Opinion, (VAOPGCPREC) 19-97; see also 38 
U.S.C.A. § 7104(c) (VA is statutorily bound to follow the 
precedential opinions of the VA Office of General Counsel); 
Davis v. West, 13 Vet. App. 178, 183 (1999).

VAOPGCPREC 19-97 was prepared in response to an inquiry 
regarding under what circumstances service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws, and, in that regard, further VA guidelines 
which held in the affirmative were referenced.

The 1997 Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence which arose in service which resulted in tobacco 
use was the proximate cause of the disability or death which 
is the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
which might act to sever the proximate and causal connection 
between the original act and the injury.

The VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).  Therefore, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It noted that the Diagnostic and 
Statistical Manual, 4th Edition, (DSM-IV), 243, provided that 
the criteria for diagnosing substance dependence are 
generally to be applied in diagnosing nicotine dependence.  
Under those criteria, nicotine dependence may be described as 
a maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, as manifested by three or 
more of the following criteria occurring at any time in the 
same 12-month period:

(1) tolerance, as manifested by the 
absence of nausea, dizziness, and other 
characteristic symptoms despite use of 
substantial amounts of nicotine or a 
diminished effect observed with continued 
use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of 
four or more of the following signs 
within twenty-four hours of abrupt 
cessation of daily nicotine use or 
reduction in the amount of nicotine used:


	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or 
anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight 
gain; or by use of 	nicotine or a closely 
related substance to relieve 
	or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or 
over a longer period than was intended;

(4) persistent desire or unsuccessful 
efforts to cut down or control nicotine 
use;

(5) devotion of a great deal of time in 
activities necessary to obtain nicotine 
(e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of 
important social, occupational, or 
recreational activities because of 
nicotine use (e.g., giving up an activity 
which occurs in smoking-restricted 
areas); and

(7) continued use of nicotine despite 
knowledge of having a persistent or 
recurrent physical or psychological 
problem that is likely to have been 
caused or exacerbated by nicotine.

Id. at 181, 243-45.

VAOPGCPREC 19-97 further provided that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the precedential opinions of the VA General 
Counsel provide that in the determination of whether 
secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, inquiry 
must be had upon whether nicotine dependence may be 
considered a disease for purposes of VA benefits; whether the 
veteran acquired nicotine dependence in service; and whether 
that nicotine dependence may be considered the proximate 
cause of disability or death resulting from the veteran's use 
of tobacco products.

These questions must be answered by adjudication personnel 
applying established medical principles to the facts of 
particular claims.  See also Davis, 13 Vet. App. at 183-184.

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . . 
capable of substantiation."  Further, the claim "need not be 
conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The threshold question that the Board must 
address in this case is whether the appellant has presented a 
well-grounded claim.  The threshold established for assessing 
whether a claim is well grounded has long been understood to 
be uniquely low.  Hensley v. West, No. 99-7029 (Fed. Cir. May 
12, 2000).  A well-grounded claim is one that is plausible.  
If the appellant has not filed a well-grounded claim, there 
is no further duty to assist in the development of the claim.  
38 U.S.C.A. § 5107 (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

For an appellant's claim to be well grounded, there must have 
been presented competent evidence of a current disability; a 
disease or injury which was incurred in service, and a nexus 
between the disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996)(table).  In ascertaining 
whether a claim is well grounded, the truthfulness of 
evidence proffered in its support is presumed.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit. 

The Board notes that a private physician stated that the 
veteran's nicotine addiction began in service, and that such 
addiction led to his heavy smoking until 1985 which caused 
his current emphysema.  Hence, the veteran's claims meets the 
requirements set forth in Hensley.  Accordingly, the Board 
finds the veteran has presented well-grounded claims of 
service connection for nicotine dependence and emphysema, 
secondary to nicotine dependence or tobacco use in service.  

ORDER

As well-grounded claims of entitlement to service connection 
for nicotine dependence and emphysema, secondary to nicotine 
dependence or tobacco use in service, have been submitted; 
the appeals to this extent are allowed, subject to further 
action as discussed hereinbelow.  


REMAND

Having found that the appellant's claims are well grounded 
does not end the Board's inquiry.  Rather, in this case, it 
places upon VA the duty to assist the appellant in the 
development of the claims by obtaining relevant records which 
could possibly substantiate the claim and conducting 
appropriate medical inquiry.  See Peters v. Brown, 6 Vet. 
App. 540, 542 (1994); see 38 U.S.C.A. § 5107(a).

Further, while the veteran's assertions are presumed for the 
limited purpose of ascertaining whether his claim is well 
grounded, the presumption of credibility does not extend 
beyond this predicate determination.  Chipego v. Brown, 4 
Vet. App. 102, 104-105 (1993).  The Board is then required to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997).

As is noted above, the diagnosis of nicotine dependence is to 
be governed by application of the provisions of DSM-IV.  See 
38 C.F.R. §§ 4.125, 4.130.  Although the appellant was 
diagnosed to be nicotine dependent by Dr. Dean, and the 
diagnosis is presumed to be competently rendered by a medical 
professional, a psychiatric diagnosis of nicotine dependence 
in accordance with DSM-IV is not of record.

As is noted above, applicable law provides that a grant of 
service connection may be appropriate for a disease diagnosed 
after service when "all the evidence" establishes that the 
disease was incurred in service.  In other words, assuming 
that nicotine dependence may be diagnosed by a competent 
mental health care professional, the critical inquiry that 
must be addressed by competent medical evidence is not 
whether the disease was present "in" service, but instead 
whether it was the "result of" service.

The Board notes that at the time the veteran was treated at 
Soldiers' Home in Massachusetts, in January 1975, reference 
was made to records at the Newington VA Hospital.  Where 
documents are within the Secretary's control and could 
reasonably be expected to be a part of the record before the 
Secretary and the Board, such documents are, in contemplation 
of law, before the Secretary and the Board and should be 
included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Further, the veteran has directed attention to 
his service medical records and the treatment he was afforded 
pneumonia.  The only service medical record contained in the 
claims folder is a copy of his separation examination.  An 
attempt should be made to obtain his records, if they are 
available.

As reflected below, it would be beneficial to have the 
veteran examined by a VA psychiatrist who is qualified to 
provide the opinion requested below.  However the Board 
recognizes that the veteran is seriously ill, confined to a 
wheelchair and oxygen dependent.  In the event that he is 
unable to report for requested examination, he should be 
given the opportunity to submit medical information which 
addresses the questions posed in No. 5 below.  

Finally, the Board recognizes that the RO has attempted to 
elicit from the veteran medical and other information 
concerning his claim that he became dependent on nicotine in 
service.  It may be that he now has some additional evidence 
on this point to submit, and he should be given the 
opportunity to do so.

Accordingly, the appellant's claims are REMANDED for the 
following development:

1.  The RO should attempt to obtain, 
through official channels, the veteran's 
service medical records for incorporation 
in the claims folder.  In the event these 
records cannot be obtained, the 
unsuccessful efforts to do so must be 
fully documented for the record.  

2.  The RO should contact the veteran and 
his representative and ascertain if the 
veteran has received any VA, private, or 
other medical treatment for the disorders 
at issue that is not evidenced by the 
current record.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.

3.  The veteran should also be asked if 
he has any information (especially 
documentary or medical) which would tend 
to support his claim that he developed a 
dependence on nicotine in service.  
Inasmuch as he has asserted that he 
resumed cigarette smoking in service to 
relax him after he was stationed on the 
front line during World War II, he should 
be asked whether he is claiming that his 
dependence on nicotine arose while he was 
"engaged in combat" with the enemy.  

4.  Dr. Dean should be contacted and 
asked to provide the basis of his opinion 
in January 1998 that the veteran's 
addiction to cigarette smoking in service 
"probably" occurred during his military 
service.  Specifically he should identify 
whether such opinion was based solely on 
the veteran's self-reported history, or 
whether he relied on any other 
independent corroboration and, if so, 
what.

5.  The RO should arrange for the veteran 
to be afforded a comprehensive VA mental 
disorders examination, to be conducted by 
an appropriately qualified specialist, to 
determine whether the appellant had a 
nicotine dependence prior to service; if 
so, whether the nicotine dependence 
ceased when he was hospitalized for 
pneumonia in service; and, if so, whether 
he developed a nicotine dependence 
subsequent to his inservice 
hospitalization for pneumonia as a result 
of in-service smoking.  The examiner must 
address the appropriate provisions of 
DSM-IV in any report generated as a 
result of this remand.  The opinion may 
be rendered in terms of its likelihood 
(i.e., more or less likely or equally 
likely).  The report of the examination 
should be associated with the appellant's 
claims folder.  The appellant's claims 
folder and a copy of this remand must 
reviewed by the examiner prior to the 
conduct of the examination, and their 
receipt and review must be acknowledged 
in any report generated as a result of 
this remand.  In the event the veteran is 
precluded by health reasons from 
appearing for this examination, he should 
be given the opportunity to provide a 
medical statement, by a qualified medical 
care provider, which addresses the 
questions above.  The RO should provide 
reasonable assistance to the veteran to 
accomplish same.  

6.  Thereafter, the RO should 
readjudicate the appellant's claims under 
a broad interpretation of the applicable 
regulations.  In light of the veteran's 
response, a finding should be made on 
whether the veteran "engaged in combat 
with the enemy" and, if so, 
consideration should also be afforded to 
38 U.S.C.A. § 1154(b) (West 1991) as 
appropriate.  If deemed to be necessary 
by the RO, additional development of the 
evidence may be accomplished.  Each item 
of evidence should be carefully weighed 
and its credibility should be determined.  

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case, including any additional laws and 
regulations, and given the applicable time to respond 
thereto.

The appellant is advised that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, in so doing, the 
Board further advises the appellant that to the extent that 
he argues that because he was provided inexpensive or free 
cigarettes during his service, and therefore nicotine 
addiction or the disorder for which he seeks service 
connection was a natural and probable consequence of the 
ready access to tobacco, this contention is of no relevance 
to this inquiry.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	N. R. ROBIN 
	Member, Board of Veterans' Appeals



 

